     Case: 1:20-cv-00287 Document #: 10 Filed: 03/03/20 Page 1 of 3 PageID #:37




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

LEE WIGOD, individually and             :
on behalf of all other similarly        :
situated,                               :
                                        :    Civil Action File
      Plaintiff,                        :    No.: 1:20-cv-00287
                                        :
v.                                      :
                                        :
THS GROUP, LLC, d/b/a TOTAL             :
HOME PROTECTION, a                      :
Pennsylvania limited liability          :
company,                                :
                                        :
      Defendant.

TO: Counsel of Record:

      PLEASE TAKE NOTICE that on March 11, 2020, at 9:45 a.m. or as soon

thereafter as I may be heard, I shall appear before the Honorable Sara L. Ellis or

any Judge sitting in her stead at the United States District Court for the Northern

District of Illinois, Eastern Division, 219 South Dearborn Street, Chicago, Illinois

and present the following motion: CONSENT MOTION TO EXTEND

DEADLINE TO RESPOND TO COMPLAINT AND CONTINUE INITIAL

STATUS CONFERENCE.
    Case: 1:20-cv-00287 Document #: 10 Filed: 03/03/20 Page 2 of 3 PageID #:38




Dated: March 3, 2020                        Respectfully submitted,


                                            By: /s/ Mark L. Hanover



                                            Mark L. Hanover
                                            DENTONS US LLP
                                            233 South Wacker Drive, Suite 5900
                                            Chicago, Illinois 60606
                                            Telephone: 312-876-8000
                                            Fax: 312-876-7934
                                            mark.hanover@dentons.com

                                            Attorney for Defendant




                                        2
      Case: 1:20-cv-00287 Document #: 10 Filed: 03/03/20 Page 3 of 3 PageID #:39




                          CERTIFICATE OF SERVICE

        I, Mark L. Hanover, hereby certify that on March 3, 2020, I electronically

filed the foregoing Notice of Motion with the Clerk of the Court using the

CM/ECF system which will send notification of such filing to registered parties.


                                              /s/ Mark Hanover
                                              Mark L. Hanover
114333972




                                          3
